Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Species E of Figures 14 and 15 in the reply filed on February 15, 2021 is acknowledged.  The traversal is on the grounds that Species F and G should be considered together with Species E as the claims are basically generic to each of the Species E, F and G with respect to the claimed tool container system and the associated bulk storage container.  This has been found persuasive because it is agreed the previously indicated species are closely related so as to not cause a serious burden to be considered together. Accordingly, the species defined by Figures 14-17 and claims 1-13 and 15-20 will be considered together.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 4-5, “the bottom wall” is indefinite, as lines 3-4 recite “at least one of the first base and the first cover having a bottom wall” which defines at least one bottom wall, not only one bottom wall as subsequently recited. In line 9, “the first peripheral wall” lacks sufficient antecedent basis to distinguish any “first” such wall. See also line 17.  

In claim 8, line 2, “the closed position” is indefinite, as two previous closed positions have been defined.  
In claim 11, line 1, “the base” is indefinite, as multiple bases have been defined. 
In claim 13, lines 2 and 5, “the base” is indefinite, as multiple bases have been defined.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “______ interlocking elements” first defined in claim 1, line 5, and others subsequently defined at least in claim 1, lines 7 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunson (7,322,470). Brunson discloses a tool container system comprising a first tool container (20) including a first base (22) and a first cover (24) pivotably coupled to the first base and movable between an open position and a closed position, at least one of the first base and the first cover having a bottom wall (42 and/or 44), a respective peripheral wall (46 and 48) coupled to each respective bottom wall and first interlocking elements (74 and 76) coupled to each peripheral wall in the closed position, a tool bit holder insert (202) having a plurality of discrete recesses (218) each configured to releasably retain a single tool bit, the tool bit holder insert having second interlocking elements (132 and 132) configured to engage the first interlocking elements (74 and 76), wherein the tool bit holder insert is receivable in the first tool container and coupleable to one peripheral wall in multiple positions via engagement of the second interlocking elements with at least some of the first interlocking elements, and a bulk storage container (300) smaller than the first tool container, the bulk storage container having a second base (302) configured as a receptacle to receive a plurality of tool accessories in bulk, a second cover (304) coupled to the second base and movable between an open position and a closed position, and third interlocking elements (132) configured to engage the first interlocking elements, wherein the bulk storage container is receivable in the first tool container and coupleable to one peripheral wall in multiple positions via engagement of the third interlocking elements with at least some of the first interlocking elements.        
As to claim 2, the tool bit holder insert (202) and the bulk storage container (300) are each receivable in the first tool container (20) simultaneously with the second 
As to claims 3 and 13, the first tool container includes a first latch (28) for releasably retaining the first cover and the first base in the closed position of the first tool container, the latch being movable between an unlocked position and a locked position. .
As to claims 4-6, each of the first base (22) and the first cover (24) include a bottom wall (42 and 44, respectively), a peripheral wall (46 and 48, respectively) and first interlocking elements (74 and 76) so that the tool bit holder insert (202) and bulk storage container (300) each may be interchangeably received in the first base and the first cover in various dispositions. 
As to claim 7, the second cover (304) is pivotably coupled to the second base (302) by a hinge (312).  
As to claims 8-10, the bulk storage container includes a latch (314) for retaining the second cover in the closed position of the bulk storage container, the latch being slidable between a locked position and an unlocked position and a lip (320) on the second cover that engages a recess (322) on the second base. 
As to claims 12 and 20, the first interlocking elements (74 and 76) comprise alternating dovetail projections and recesses, the second interlocking elements (132) comprise at least one of a dovetail projection and recess, and the third interlocking elements (132) comprise at least one of a dovetail projection and recess. 
Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunson (7,322,470). Brunson discloses a bulk storage container (300) having a base (302) configured as a receptacle to receive a plurality of tool accessories in bulk, a cover (304) coupled to the base and movable between an open position and a closed position, a latch (314) configured to retain the cover in the closed position, and  interlocking elements (132) coupled to an exterior of at least one of the base and the cover, the container is receivable in a larger tool container and coupleable thereto in multiple positions with engagement of the first interlocking elements with second interlocking elements of the larger container. 
As to claim 16, the cover (304) is pivotably coupled to the base (302) by a hinge (312).  
As to claims 17 and 18, the latch is slidable between a locked position and an unlocked position and a lip (320) on the cover that engages a recess (322) on the base. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson in view of either one of Takeyama et al. (2017/0259422) and Cho (9,701,008). Brunson does not disclose providing a base of a container with a slot configured to .

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG